Title: 1760. June 15th. Sunday.
From: Adams, John
To: 


       Rose early, 5 o clock. A pleasant Morning. The more I write the better. Writing is a most useful improving Exercise. Yesterday morning before Break fast I wrought my Mind into a Course of Thinking, by my Pen, which I should not have fallen into the whole day without it; and indeed not resuming my Pen after Breakfast, I insensibly lost my attention.
       Let me Aim at Perspicuity, and Correctness more than ornament, in these Papers.
      